Citation Nr: 1011133	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-27 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for major depression, to include adjustment disorder 
with mixed emotional features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to May 
2001.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO) which continued a 10 percent 
evaluation for major depression, to include adjustment 
disorder with mixed emotional features.

The Veteran testified at a February 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  
The Board remanded the case to the RO for further development 
in October 2007 and in December 2008.  The case is once again 
before the Board. 


FINDING OF FACT

The Veteran's major depression, to include adjustment 
disorder with mixed emotional features results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; chronic 
sleep impairment, poor concentration, problems with anger 
management, and difficulty adapting to stressful 
circumstances.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for major 
depression, to include adjustment disorder with mixed 
emotional features, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a September 2003 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

July 2007 and January 2009 VCAA letters provided the Veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO cured any VCAA notice deficiency by issuing the fully 
compliant notice in January 2007 and January 2009.  The RO 
readjudicated the case in an October 2009 supplemental 
statement of the case (SSOC).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA treatment 
records, and a Board hearing transcript have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded a VA examination in September 2003.  
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA examination 
obtained in this case is adequate as it is predicated on a 
review of the claims folder and medical records contained 
therein; contains a description of the history of the 
disability at issue; documents and considers the Veteran's 
complaints and symptoms; fully addresses the relevant rating 
criteria; and contains a discussion of the effects of the 
Veteran's service-connected disability on the Veteran's 
occupational and daily activities.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran contended in his February 2006 Board hearing that 
the September 2003 VA examination was inadequate due to the 
short length of time the examiner spent with him during the 
examination.  Accordingly, the Board remanded the case in 
October 2007 and December 2008 so that the Veteran could be 
scheduled for a new VA examination.  VA medical center 
records show that the Veteran was scheduled for a VA 
psychiatric examination in September 2008; however, the 
Veteran failed to report to this examination.  The Veteran 
was scheduled for an additional VA psychiatric examination in 
October 2008; however this examination was cancelled by the 
Veteran.  The Veteran was scheduled for three additional VA 
examinations, two in March 2009, and one in August 2009.  The 
Veteran did not attend these examinations, and no explanation 
has been provided for his failure to attend scheduled VA 
examinations.  The Board also notes that the Veteran's 
representative does not contend that an additional remand for 
an examination is necessary.  In a February 2009 Post-remand 
Brief, the Veteran's representative stated that a review of 
the claims file indicates that the AOJ has complied with the 
Board's remand directive, noting that the Veteran had been 
scheduled for a VA examination, but failed to report. 

In this regard, the Board notes that there is a presumption 
of regularity of government process that can only be rebutted 
by clear evidence to the contrary. Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  Notification for VA purposes is a 
written notice sent to the claimant's last address of record.  
See 38 C.F.R. § 3.1(q) (2008).  There is no such clear 
evidence to rebut the presumption of notification in this 
case.  The record does not reflect that the notice letter 
regarding the VA psychiatric examinations was returned as 
"unclaimed" or returned as undeliverable and the Veteran has 
not denied receiving it.   Even such a claim would be 
insufficient to rebut the presumption of regularity where 
there is no indication that a notice was returned as 
undeliverable. YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 
Vet. App. 271, 274 (1994)); see also Kyhn v. Shinseki, 2010 
WL 139251 (Vet. App.). 

In fact, it appears that the Veteran received notice 
scheduling an October 2008 examination, and simply cancelled 
the appointment.  The Court has held that the duty to assist 
is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the 
foregoing, the Board finds that the AOJ substantially 
complied with the mandates of its remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (finding that a remand by 
the Board confers on the appellant the right to compliance 
with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record.

VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disability results in 
symptoms that would warrant different ratings.

The Veteran was initially assigned a 10 percent disability 
rating for major depression, to include adjustment disorder 
with mixed emotional features, under Diagnostic Code 9434.  A 
10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2009). 

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).   

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the Veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsession rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

A September 2003 VA examination included a review of the 
claims file.  At the time of the examination, the Veteran was 
working for Comcast doing repairs and installations.  He had 
not missed work due to physical or mental illness, but 
reported that he had used all his flextime because he was 
dissatisfied with his job.  The Veteran did not have any 
restrictions on his activities of daily living.  He cared for 
his family and his personal needs.  The Veteran continued to 
receive outpatient psychiatric services at VA.  He was 
treated with Paxil and with medications for improving his 
sleep.  He had no history of psychosis.  A mental status 
examination shows that the Veteran was alert, appropriately 
dressed and groomed, and hygiene was adequate.  Speech was 
spontaneous with normal rate, volume and tone.  There was no 
evidence of disorganized thought processes.  The Veteran 
denied suicidal or homicidal ideations.  Mood was neutral and 
affect was constricted.  There were no obsessive, compulsive, 
or phobic phenomena present.  Cognitive functions were good, 
including concentration and attention, and there were no 
deficits of memory or cognition.  Insight and judgment were 
adequate.  The Veteran was assessed with depressive disorder 
not otherwise specified, and was assigned a GAF score of 70.  
The examiner indicated that there was no objective or 
clinical data supporting an increase in disability, and he 
noted that from a clinical viewpoint, the Veteran's 
depression had remained unchanged.  

VA treatment records dated from 2003 to 2007 show that the 
Veteran was seen at the VA mental health clinic for 
depression.  VA social work notes dated in 2003 show that the 
Veteran continued to have difficulty with depression, 
functioning at work, and sleep disturbances.  The Veteran 
also had problems with anger management.  The Veteran 
described some difficulties in his relationships with his 
father and mother.  He had difficulty adjusting to new staff 
at work.  In November 2003, he reported getting in a verbal 
altercation with a co-worker.  An April 2004 note shows that 
the Veteran continued to have problems at work and was 
referred to human resources for forgetting equipment at a job 
site.  The Veteran's social worker stated that the Veteran 
hid behind "disliking his job" when in reality, he was 
unable to concentrate or complete simple job assignments and 
attached paperwork due to his depressive symptoms.  The 
Veteran began seeking new employment in June 2004.  

VA treatment notes dated in 2005 reflect problems with 
socialization and difficulty getting along with others, such 
as supervisors and co-workers.  The Veteran exhibited 
symptoms of poor concentration, low motivation, irritability, 
and low self esteem.  He continued to have difficulties at 
work.  The Veteran also reported some difficulties in his 
relationship with his wife.  The Veteran had improved 
attention and concentration on Ritalin.  In August 2005, the 
Veteran had a GAF score of 49. 

VA treatment records dated in 2006 show that the Veteran had 
problems with dysthymia.  His symptoms were noted to cause 
considerable distress in his social, marital, and 
occupational functioning.  He had some improvement at times, 
with no marked change.  In February 2006, the Veteran was 
noted to have a GAF score of 53.  The Veteran was 
experiencing marital problems.  He was attending school and 
was working part time.  His relationship with his parents had 
improved.  In December 2006, the Veteran's wife left him.  
She went on a trip to Japan and took his daughter.  
Thereafter, she indicated that she intended to stay in Japan.  
VA treatment records in 2007 show that the Veteran started a 
relationship with a new girlfriend.  He reported a decrease 
in stress, and reported no depressive or anxiety symptoms.  
He occasionally heard from his daughter in Japan whom he 
missed.  

During the Veteran's February 2006 Board hearing, he 
indicated that his September 2003 VA examination was 
inadequate due to the short length of time the VA examiner 
spent with him during the examination.  He indicated that he 
had lost two jobs due to his depressive symptoms.  The 
Veteran was previously treated with Paxil, but was switched 
to Celexa.  He was prescribed Ritalin for his concentration 
problems.  The Veteran described difficulties at work and 
problems getting along with co-workers and supervisors.  He 
also reported marital difficulties. 

The Veteran's major depression, to include adjustment 
disorder with mixed emotional features results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; chronic 
sleep impairment; poor concentration; problems with anger 
management; and difficulty adapting to stressful 
circumstances.  

Although the Veteran was assessed with a GAF score of 70 at 
the time of his September 2003 VA examination, indicating 
mild symptoms, or some difficulty in social, occupational, or 
school functioning, VA treatment records reflect GAF scores 
of 49 and 53, respectively indicating serious symptoms or 
moderate symptoms.  See DSM-IV at 46-47.  The Board finds 
that the Veteran's GAF score, assigned for moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers) most accurately describes his level of disability as 
shown by medical evidence of record.     

The Board finds, based on the Veteran's symptomatology and 
the level of occupational and social impairment shown in his 
VA treatment records, that an increased 50 percent evaluation 
is warranted for major depression, to include adjustment 
disorder with mixed emotional features.  

Although the Veteran does exhibit some symptomatology 
associated with a higher 70 percent rating, such as 
difficulty in adapting to stressful circumstances; the Board 
finds that the Veteran's overall disability picture most 
closely approximates the criteria for a 50 percent rating.  
The Veteran is not shown to have occupational and social 
impairment with deficiencies in most areas including school, 
judgment, or thinking as described for a 70 percent rating.  
Further, the Veteran does not exhibit symptoms described for 
a 70 percent evaluation such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships.  Available mental status examinations show 
that the Veteran's speech was normal, and judgment and 
thinking were adequate.  The Veteran has denied having 
suicidal ideation or obsession rituals.  The Veteran was able 
to attend to his activities of daily living.  Although the 
Veteran has had difficulties in his relationships, and 
preferred to isolate, there was no indication that he was 
unable to maintain effective relationships.  

A higher 100 percent evaluation is not warranted where the 
Veteran's major depression is not shown to result in total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; and memory loss for names of 
close relatives, or for the Veteran's own occupation or name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

The record shows that the Veteran had difficulties with work 
with several job changes; however, available evidence shows 
that the Veteran either remained employed, or was attending 
school during the entire course of this appeal.  Further, the 
medical evidence of record does not reflect symptomatology 
noted for a 100 percent disability evaluation under 
Diagnostic Code 9434.  There is no indication of total 
occupational impairment due to the Veteran's major 
depression. The medical evidence of record in this case 
simply does not reflect the level of impairment described for 
a 100 percent disability rating in this case to warrant a 100 
percent schedular rating.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2008).

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
assigned 50 percent evaluation with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
There is nothing in the record to indicate that this service-
connected major depression causes impairment with employment 
over and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  The manifestations of the 
Veteran's service-connected major depression to include 
adjustment disorder with mixed emotional features have not 
been shown to result in unusual disability or impairment that 
render the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate. Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted.

C. Conclusion

The Board concludes that the evidence supports a 50 percent 
rating for major depression to include adjustment disorder 
with mixed emotional features.


ORDER

A 50 percent rating, but no more, is granted for major 
depression, to include adjustment disorder with mixed 
emotional features, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


